Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the correspondence filed on 04 February 2021.
Claims 1-10, 13-16, 18-20 are currently pending and have been found to be allowable.
Applicant, on 4 February 2021, amended claims 1, 13, and claim 18 to overcome the provisional double patenting rejection. Applicant on 11 February agreed to Examiner’s Amendments, canceled claim 11 and claim 17, and amended claim 20.
The terminal disclaimer for any patent granted on Application number 15/614,146 has been recorded.

Terminal Disclaimer
The terminal disclaimer filed 11 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  any patent granted on Application number 15/614,146 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendments
The agreed upon Examiner’s amendments are as follows:

Listing of the Claims:

receiving, by a processor device, data with timestamps for a number of historical periods at a particular level, with attributes of the particular level and a percentage of a required revenue change;
filtering, by the processing device, the data by removing invalid values for the attributes for creating filtered data;
aggregating, by the processing device, the filtered data at the particular level for a selected future prediction for generating aggregated data;
creating, by the processing device, a data point, from the aggregated data, for each historical period temporal window by extracting features based on moving a sliding window of the number of historical periods over business periods; 
creating, by the processing device, a required target output for each data point for at least one future time period;
training, by the processing device, a statistical classification model by using:
machine learning processing that trains a plurality of boosted classification trees for learned gradient boosted classifiers [[to]]that predict future changes applicable to computing services for a plurality of accounts, wherein the learned gradient boosted classifiers perform a search over a parameter that trades off between precision and recall during processing to obtain the trained statistical classification model that provides a maximum precision for a particular minimum recall based on focusing on areas of a parameter space, including the parameter, that have higher chances of attaining maximum objective value, and 
, employed over each data point, that returns a combination of losses where each loss of the combination of losses is separately weighted for each data point; and
for each of the data points: determining, by the processing device, learned outputs, from the trained statistical classification model, that include prediction and probability for each data point of predicted future changes applicable to computing services for the plurality of accounts metrics for predicted shrinking and abandoned accounts of for the plurality of accounts

	
Claim 2 (currently amended):	The method of claim 1, wherein the required revenue change comprises one of a growth and a shrinkage at a particular percentage, and the parameter space includes parameters having higher probability for attaining a maximum objective value.

Claim 3 (previously presented):	The method of claim 1, wherein the selected future prediction comprises one of a prediction that a vendor will be abandoned within a next one or more periods unless action is taken by the vendor.

Claim 4 (previously presented):	The method of claim 1, wherein the required revenue change comprises a machine learned prediction at one of: an accounts or customer level, an offerings level, and an accounts-offerings level.


aggregating the filtered data at the particular level for the selected future prediction is performed at the required revenue change, at a required percentage, and at a required level;
the trained statistical classification model modifies the parameter with a modified parameterized objective function, such that the parameter balances tradeoff between precision and accuracy; and
the modified parameterized objective function is based on the learned gradient boosted classifiers predictions of false positives and false negatives.

Claim 6 (previously presented):	The method of claim 1, wherein creating the required target output is performed at the required revenue change and required percentage, and the weighted loss function provides that losses over data points that have particular values are provided more weight in minimization.

Claim 7 (original):	The method of claim 1, wherein outputted values are binary predictions and a prediction probability for each data point in a test dataset are obtained using the trained statistical classification model.

Claim 8 (original):	The method of claim 7, wherein one output comprises a ranked list in descending order of the prediction probability at the required level and provided to an electronic device.



Claim 10 (previously presented):	The method of claim 1, wherein the selected future prediction is based on a specified condition that is predicted to hold sometime within the next two periods after the three periods on which the selected future prediction is based.

Claims 11-12 (canceled)

Claim 13 (currently amended):	A computer program product for machine learned prediction of future changes applicable to computing services for a plurality of accounts, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
receive, by the processor, 
 by removing invalid values for the attributes for creating filtered data;
aggregate, by the processor, the filtered data at the particular level for a selected future prediction for generating aggregated data;
create, by the processor, a data point, from the aggregated data, for each historical period temporal window by extracting features based on moving a sliding window of the number of historical periods over business periods; 
create, by the processor, a required target output for each data point for at least one future time period;
train, by the processor, a statistical classification model by using:
machine learning processing that trains a plurality of boosted classification trees for learned gradient boosted classifiers [[to]]that predict future changes applicable to computing services for a plurality of accounts, wherein the learned gradient boosted classifiers perform a search over a parameter that trades off between precision and recall during processing to obtain the trained statistical classification model that provides a maximum precision for a particular minimum recall based on focusing on areas of a parameter space, including the parameter, that have higher chances of attaining maximum objective value, and
a weighted loss function, employed over each data point, that returns a combination of losses where each loss of the combination of losses is separately weighted for each data point; and
for each of the data points: determine, by the processor, learned outputs, from the trained statistical classification model, that include prediction and probability of predicted future changes applicable to computing services for the plurality of accounts metrics for predicted shrinking and abandoned accounts of for the plurality of accounts


Claim 14 (currently amended):	The computer program product of claim 13, wherein:
the required revenue change comprises one of: a growth, a shrinkage at a particular percentage, and a machine learned prediction at one of: an accounts or customer level, an offerings level, and an accounts-offerings level; and
the parameter space includes parameters having higher probability for attaining a maximum objective value.

Claim 15 (previously presented):	The computer program product of claim 13, wherein the selected future prediction comprises one of a prediction that a vendor will be abandoned within a next one or more periods unless action is taken by the vendor, and the weighted loss function provides that losses over data points that have particular values are provided more weight in minimization.

Claim 16 (previously presented):	The computer program product of claim 13, wherein:
aggregating the filtered data at the particular level for the selected future prediction is performed at the required revenue change, at a required percentage, and at a required level;
the trained statistical classification model modifies the parameter with a modified parameterized objective function, such that the parameter balances tradeoff between precision and accuracy; and

creating the required target output is performed at the required revenue change and required percentage;
outputted values are binary predictions and a prediction probability for each data point in a test dataset are obtained using the trained statistical classification model; 
one output comprises a ranked list in descending order of the prediction probability at the required level and provided to an electronic device; and
features used to train the statistical classification model comprise revenues of three time periods used for the selected future prediction, a quotient of revenue in one period divided by an average revenue in a preceding two periods, a reverse quotient in one period divided by an average in a succeeding two periods, and a plurality of combinations and conversions comprising at least one of applying a log function, a sign of a quotient, a sign of a reverse quotient, and a number of positive quarters revenue out of three quarters used for the selected future prediction.

Claim 17 (canceled)

Claim 18 (currently amended):	An apparatus comprising:
a memory configured to store instructions; and
a server including a processor configured to execute the instructions to:
receive data with timestamps for a number of historical periods at a particular level, with attributes of the particular level and a percentage of a required revenue change;
 by removing invalid values for the attributes for creating filtered data;
aggregate, by the processor, the filtered data at the particular level for a selected future prediction for generating aggregated data;
create, by the processor, a data point, from the aggregated data, for each historical period temporal window by extracting features based on moving a sliding window of the number of historical periods over business periods; 
create, by the processor, a required target output for each data point for at least one future time period;
train, by the processor, a statistical classification model by using:
machine learning processing that trains a plurality of boosted classification trees for learned gradient boosted classifiers [[to]]that predict future changes applicable to computing services for a plurality of accounts, wherein the learned gradient boosted classifiers perform a search over a parameter that trades off between precision and recall during processing to obtain the trained statistical classification model that provides a maximum precision for a particular minimum recall based on focusing on areas of a parameter space, including the parameter, that have higher chances of attaining maximum objective value, and
a weighted loss function, employed over each data point, that returns a combination of losses where each loss of the combination of losses is separately weighted for each data point; and
for each of the data points: determine, by the processor, outputs, from the trained statistical classification model, that include prediction and probability of predicted  metrics for predicted shrinking and abandoned accounts of for the plurality of accounts


Claim 19 (currently amended):	The apparatus of claim 18, wherein:
the required revenue change comprises one of: a growth, a shrinkage at a particular percentage, and a prediction at one of: an accounts or customer level, an offerings level, and an accounts-offerings level;
the parameter space includes parameters having higher probability for attaining a maximum objective value;
the selected future prediction comprises one of a prediction that a vendor will be abandoned within a next one or more periods unless action is taken by the vendor; 
the weighted loss function provides that losses over data points that have particular values are provided more weight in minimization;
aggregating the filtered data at the particular level for the selected future prediction is performed at the required revenue change, at a required percentage, and at a required level;
creating the required target output is performed at the required revenue change and required percentage;
outputted values are binary predictions and a prediction probability for each data point in a test dataset are obtained using the trained statistical classification model; 
one output comprises a ranked list in descending order of the prediction probability at the required level and provided to an electronic device; and


Claim 20 (currently amended):	The apparatus of claim 18, wherein:
the selected future prediction is based on a specified condition that is predicted to hold sometime within the next two periods after the three periods on which the selected future prediction is based; 

the trained statistical classification model modifies the parameter with a modified parameterized objective function, such that the parameter balances tradeoff between precision and accuracy; and the modified parameterized objective function is based on the learned gradient boosted classifiers predictions of false positives and false negatives.


Reasons for Allowance
Claims 1-10, 13-16, 18-20 are allowed.
The following is Examiner’s statement of reasons for allowance: 

Double Patenting

The terminal disclaimer filed 11 February 2021 is sufficient to overcome the double patenting rejection, and thus, the double patenting rejection is withdrawn.


35 U.S.C. 101

Applicants arguments relating to the rejection under 35 USC 101 are persuasive, in view of the 2019 Revised Guidance.  

The additional elements of “A computer program product for machine learned prediction of future changes applicable to computing services for a plurality of accounts, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to”,  “by the processor…”; “ filter, by the processor…”, “train, by the processor”, “ machine learning” “trains a plurality of boosted classification trees for learned gradient boosted classifiers”, as recited in claim 13, and similarly claims 1 & 18, rely on, or use any recited judicial exception in a manner that imposes a 

Specifically, the claimed steps  of,  “… training, by the processing device, a statistical classification model by using: machine learning processing that trains a plurality of boosted classification trees for learned gradient boosted classifiers [[to]]that predict future changes applicable to computing services for a plurality of accounts, wherein the learned gradient boosted classifiers perform a search over a parameter that trades off between precision and recall during processing to obtain the trained statistical classification model that provides a maximum precision for a particular minimum recall based on focusing on areas of a parameter space, including the parameter, that have higher chances of attaining maximum objective value, and a weighted loss function, employed over each data point, that returns a combination of losses where each loss of the combination of losses is separately weighted for each data point; and for each of the data points: determining, by the processing device, learned outputs, from the trained statistical classification model, that include prediction and probability for each data point of predicted future changes applicable to computing services for the plurality of accounts metrics for predicted shrinking and abandoned accounts of for the plurality of accounts

35 U.S.C. 103
The prior art rejection is withdrawn based on Examiner’s amendments.  The cited art, alone or in any combination, fails to teach or suggest, “…wherein the gradient boosted classifiers perform a search over a parameter that trades off between precision and recall during processing to obtain the trained statistical classification model that provides a maximum precision for a particular minimum recall based on focusing on areas of a parameter space, including the parameter, that have higher chances of attaining maximum objective value, and a weighted loss function, employed over each data point, that returns a combination of losses where each loss of the combination of losses is separately weighted for each data point; and for each of the data points: determining, by the processing device, learned outputs…,” as recited in claim 1, and similarly claims 13 and 18.  Examiner withdraws the rejection under 35 U.S.C 103 as being unpatentable over Cronin (US 2014/0,278, 754 A1), in view of Fano (US 8,645,200 B2) and Abe (US 2005/0,289,089 A1) and in further view of Dawson (US 2011/0,138,051 A1)  and Cosman (US 2011/0,251,875 A1) and Mun (US 2014/0,324,521 A1).  The combination of references does not teach the claims as amended.

In addition, Examiner cites the new reference Alodah, Iman, and Jennifer Neville. "Combining gradient boosting machines with collective inference to predict continuous values." arXiv preprint arXiv:1607.00110 (2016), hereinafter Alodah. However, Alodah does not cure the deficiencies of Cronin, Fano, Abe, and Dawson. Since the specific ordered combined sequence of claim elements recited in claims 1, 12, & 18 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional 



Response to Arguments
Applicant’s arguments, filed on 04 February 2021, with respect to claims 1-11 and 13-20 have been fully considered.  In view of the Examiner’s amendments, agreed to in an interview conducted on 11 February 2021, where claims 11 and 17 were canceled and claim 20 was amended,  the rejections of claims 1-10, 13-16, 18-20 have been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623